                Case 8:20-bk-03608-CPM            Doc 122    Filed 06/05/20    Page 1 of 3




                                             ORDERED.
         Dated: June 05, 2020




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov

In re:

CFRA HOLDINGS, LLC, CFRA, LLC and                                 Case No. 8:20-bk-03608-CPM
CFRA TRI-CITIES, LLC                                              Jointly Administered with
                                                                  Case No. 8:30-bk-03609-CPM and
                                                                  Case No. 8:20-bk-03610-CPM

      Debtors.                                                    Chapter 11 Cases
___________________________/

            ORDER CONTINUING HEARING ON MOTION FOR
         RELIEF FROM STAY FILED BY ELLISTON PLACE LIMITED
    PARTNERSHIP AND GRANTING REQUEST FOR ADEQUATE PROTECTION

          THIS CASE came on for hearing on June 1, 2020 at 3:45 p.m. upon the Motion for Relief

from Stay (the “Motion”) (Doc. No. 61) filed by Elliston Place Limited Partnership (“Landlord”)

concerning the restaurant leased by Debtor CFRA, LLC (the “Debtor”), store #3427 located at

2214 Elliston Place, Nashville, Tennessee 37203 (the “Location”). For the reasons stated orally

and recorded in open Court that shall constitute the decision of this Court, it is:

          ORDERED that:

          1.           The hearing on the Motion is hereby continued to June 25, 2020 at 2:00 PM.




          37042367.2 06/04/2020
                   Case 8:20-bk-03608-CPM            Doc 122     Filed 06/05/20      Page 2 of 3




             2.         As adequate protection, the Debtor has agreed to provide Landlord with the

following:

                        a. The Debtor shall cooperate with Landlord in providing reasonable access to

                           the Location upon prior written notice to Debtor’s counsel, with any

                           inspection or access to the Location to occur during regular business hours.

                        b. The Debtor shall provide proof of insurance to Landlord’s counsel relating to

                           the Location within ten (10) days of this Order.

                        c. The Debtor agrees to keep in place and shall pay for all utilities related to the

                           Location necessary to maintain air conditioning and security necessary to

                           preserve the Location.

             3.         Debtor shall be in default under this Order if Debtor fails to timely furnish the

adequate protection set forth in this Order. If Debtor is in default and fails to cure such default

within seventy-two (72) hours of written notice to Debtor’s counsel and counsel for the Official

Committee of Unsecured Creditors (the “Committee”) by electronic mail, the Court shall grant

Landlord in rem relief from stay to exercise Landlord’s rights under the lease agreement for the

Location without further notice and hearing; provided however, that Landlord shall be required

to submit a proposed order lifting the automatic stay and an affidavit setting forth specific facts

establishing that (a) the default occurred, (b) Landlord provided the Debtor’s counsel

(carmen.contreras-martinez@saul.com and aaron.applebaum@saul.com), Committee’s counsel

(mark.salzberg@squirepb.com                and    norman.kinel@squirepb.com)        and    IHOP’s     counsel

(ljones@pszjlaw.com and crasile@mwe.com) with seventy-two 72 hours written notice of

default by electronic mail, and (c) the Debtor failed to timely cure the default.

             4.         The Court shall retain jurisdiction to resolve any disputes relating to this Order.



                                                          2
37042367.2 06/04/2020
                   Case 8:20-bk-03608-CPM   Doc 122   Filed 06/05/20    Page 3 of 3




cc: Attorney Alberto F. Gomez, Jr., Esq. is directed to serve a copy of this order on interested
parties who do not receive service via the Court’s CM/ECF system and file a proof of service
within three (3) days of entry of this order.

6286472_1




                                               3
37042367.2 06/04/2020
